Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered June 25, 1985, convicting him of assault in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence was sufficient to permit the jury to infer that the victim suffered a physical injury (see, Penal Law § 10.00 [9]; People v Greene, 70 NY2d 860; People v Rojas, 61 NY2d 726, 727). The crime of assault in the third degree (see, Penal Law § 120.00 [2]) was properly submitted to the jury as a lesser included offense with respect to the charge of assault in the second degree (see, Penal Law § 120.05 [2]; People v Leonardo, 60 NY2d 683, affg 89 AD2d 214 for reasons stated at App Div). The defendant’s contention that the verdict is repugnant to the extent that he was acquitted of intentional assault (see, Penal Law § 120.05 [2]), but convicted of possession of a dangerous instrument with intent to use it unlawfully (see, Penal Law § 265.01 [2]) has not been preserved for appellate review (see, People v Alfaro, 66 NY2d 985; People v Satloff, 56 NY2d 745).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Lawrence, Spatt and Harwood, JJ., concur.